MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00585-CV

                           JAMIE ANN CURRY, Appellant

                                          V.
               TEXAS DEPARTMENT OF PUBLC SAFETY, Appellee

    Appeal from the County Civil Court at Law No. 4 of Harris County. (Tr. Ct. No.
                                     1044653).


TO THE COUNTY CIVIL COURT AT LAW NO. 4 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 4th day of August 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on June 5, 2014. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that the appellant, Jamie Ann Curry,
             pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered August 4, 2015.

              Panel consists of Justices Keyes, Bland, and Massengale.
              Opinion delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT